Citation Nr: 0115642	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  95-12 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
to include arthritis of the knees and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1946 to May 1947 and 
from December 1947 to June 1956.

This appeal arises from March 1994 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) which denied the 
veteran's claim for service connection for arthritis of the 
feet and knees resulting from an episode of in-service 
frostbite.  The veteran appealed this decision.  During the 
pendency of his appeal, the veteran changed residences and 
his claim was last reviewed by the RO in Chicago, Illinois.

The Board of Veterans' Appeals (Board) remanded this claim in 
February 2000 for development of the evidence, to include a 
comprehensive VA examination.  The case has now returned for 
further appellate review.

At the time of the Board's February 2000 review, the issues 
included entitlement to increased evaluations for residuals 
of a partial amputation of the left index finger with 
neuralgia, and bilateral hearing loss; and entitlement to an 
earlier effective date for a compensable evaluation for 
tinnitus.  The veteran withdrew these issues from appellate 
consideration in March 2001.  Additionally, he requested a 
hearing before the Board in February 2000.  That request was 
withdrawn in April 2001.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  This act 
introduced several fundamental changes into the Department of 
Veterans Affairs (VA) adjudication process.  This legislation 
imposes a more stringent duty to assist the veteran in 
obtaining pertinent evidence.  As the new procedures could 
not have been followed by the RO during the pendency of this 
appeal, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under section 3 of the VCAA, (to be codified at 38 U.S.C. § 
5103A), the RO must obtain all pertinent evidence regarding 
the veteran's claim prior to a determination on its merits.  
If this information cannot be obtained, then VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  Efforts to secure pertinent records in the possession 
of the U. S. Government must continue until the RO is 
reasonably certain these records do not exist or further 
efforts would be futile.  Only after such a determination and 
notification to the claimant can VA then proceed to a 
determination on the merits of the claim.  In addition, a 
claimant is entitled to a VA medical examination which 
includes an opinion whether there is a nexus between the 
claimed disorder and military service.  38 U.S.C. §  
5103A(d).

The United States Court of Appeals for Veterans Claims 
(Court) held in Stegall v. West, 11 Vet. App. 268, 271 
(1998), that a remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
order.  In February 2000, the Board requested that the RO 
attempt to verify combat service of the veteran during the 
Korean War.  The Board, however, erroneously noted that the 
veteran had served with the United States Marine Corps during 
the Chosin Reservoir battle.  The dates of this battle were 
incorrectly reported by the Board to be from November to 
December 1951.  The Board acknowledges that the dates cited 
for this campaign, and the veteran's involvement in this 
battle, were in error.  Rather, the facts show that the 
Chosin Reservoir Campaign and the subsequent "attack in a 
different direction" by the Marines actually took place 
between November and December 1950.  See ERIC HAMMEL, CHOSIN: 
HEROIC ORDEAL OF THE KOREAN WAR 425 (1990).  Moreover, the 
veteran's service personnel records show that he was not 
assigned to a unit in Korea until September 1951.  The 
veteran himself indicated in a letter of March 2000 that he 
did not arrive in Korea until June 1951, months after the 
Marine evacuation from Chosin Reservoir.  The undersigned 
regrets these misstatements.  

The veteran's alleged in-service cold injury/frostbite 
exposure incident reportedly took place in the fall of 1951 
at Kuum Ni, People's Democratic Republic of Korea.  Based on 
his contentions, this incident did not involve any direct 
combat with the enemy.  He has repeatedly asserted that he 
did not receive any treatment for frostbite from a healthcare 
professional during his military service.  Based on the 
above, it was unnecessary for the Board to request in 
February 2000 that the Marine Corps substantiate the 
veteran's "stressor" and possible entitlement to an award 
of a Combat Action Ribbon.  The veteran's allegations clearly 
show that his claimed incidents of a cold weather injury were 
not the result of direct combat with an enemy.  His claims 
file contains copies of both his service medical and 
personnel records, and the veteran has not alleged that any 
part of these records is missing.  Thus, notwithstanding the 
Federal Circuit decision in Dambach v. Gober, 223 F.3d 1376 
(Fed.Cir. 2000), the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991) are not applicable to the issue on appeal.  As 
the Board was in error regarding the requested development in 
numbered paragraph 2 of its February 2000 remand 
instructions, and the veteran has not presented allegations 
that such records exist, the Board feels that it is 
reasonably certain such service records do not exist and any 
further development would be futile.  Thus, further action 
regarding these instructions is not warranted.  

However, the Board requested VA compensation examinations in 
connection with the claims before the Board at that time, and 
a neurological examination was conducted in April 2000.  The 
report of that study indicated the examiner had conducted a 
thorough review of the veteran's medical history.  It appears 
that the examiner accepted the veteran's description of his 
alleged incidents of frostbite, but opined:

I was not able to satisfy myself that 
this [veteran] had frostbite.  Exposure 
to cold, to be sure; uncomfortable feet, 
to be sure; but none of the real changes 
of frostbite with which I was familiar 
during my contact with marines during the 
Korean War.

The examiner, however, further commented that he had 
requested that the veteran undergo an electromyogram (EMG) 
study which had not been scheduled.  He indicted that "it 
has been reordered and, if done and the results made 
available to me, a supplemental statement will be provided."  
A review of the claims file indicates that the veteran 
underwent an EMG in May 2000.  This EMG report was prepared 
by a different physician than had conducted the April 2000 
examination.  It was reported that an EMG of the feet and 
legs revealed electrophysiological evidence of mild bilateral 
tibial motor neuropathy with mainly demyelinating features.  
The physician recommended laboratory investigation into the 
causes of the neuropathy.

The April 2000 examiner indicated that an EMG was required in 
order to come to definite opinions regarding diagnoses, 
presumably to include diagnosis of any residuals of 
frostbite/cold injury residuals.  It appears the examiner 
requested that he be allowed to review the findings of this 
study and prepare a supplemental statement.  However, there 
is no indication in the claims file that the May 2000 EMG 
study was referred to the examiner for further comment.  
While neither the Board's remand instructions of February 
2000, nor the RO's instructions to the examiner, requested 
any opinions regarding the residuals of the veteran's alleged 
frostbite, such opinions are now necessary under the Veterans 
Claims Assistance Act of 2000.

The only residuals claimed by the veteran in connection with 
his alleged frostbite/cold injury were arthritis of the feet 
and knees.  The May 2000 EMG study of the lower extremities, 
in connection with the April 2000 examiner's request for such 
a study, raises the implication that lower extremity 
neuropathy could be associated with frostbite/cold injury 
residuals.  This implication cannot be resolved solely on the 
grounds of the April 2000 examiner's opinion.  While this 
examiner indicated that the described symptoms did not amount 
to frostbite, it appears that he requested a review of the 
EMG study in order to come to a definite conclusion.  On the 
basis of this medical evidence, the Board finds that the 
claimed knee and feet arthritis, and the findings of 
neuropathy of the lower extremities, are inextricably 
intertwined with the issue of service connection for 
residuals of frostbite.  See Hoyer v. Derwinski, 1 Vet. App. 
208, 209-10 (1991) (Inextricably intertwined issues exist 
when there is a very real potential that conclusions in a 
subsequently raised issue would have a meaningful impact upon 
the question raised in the appealed issue).  As the Board is 
prohibited from using his own unsubstantiated medical opinion 
in resolving issues of etiology; further comment by the April 
2000 examiner is required.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Finally, in the letter of March 2000, the veteran listed the 
physicians that had treated the claimed residuals of his 
frostbite since his separation from service.  The RO must 
ensure that copies of all available treatment records from 
these physicians have been obtained or are unobtainable.  See 
Veterans Claims Assistance Act of 2000; Culver v. Derwinski, 
3 Vet. App. 292, 297 (1992) (VA must obtain all pertinent 
medical records which have been called to its attention by a 
veteran and by the evidence of record).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
residuals of his frostbite/cold injury, 
to include arthritis of the feet/knees 
and neuropathy of the legs, since 
service.  Based on his response, the RO 
should attempt to procure copies of all 
treatment records which have not 
previously been obtained from identified 
treatment sources.  If applicable, the RO 
should request signed release forms (and 
complete addresses) in order to obtain 
the veteran's treatment records in the 
possession of Drs. Anthony Dizon, John 
Lewis, Cyprian A. Gardine, Walter J. M. 
Petersen, Alfred M. Anduze, Suren K. 
Mody, and Bradford E. Marshall.  The 
veteran should inform the RO in writing 
if these physicians will not have records 
pertaining to care of frostbite/cold 
injury residuals.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.  Efforts to 
secure records in the possession of the 
U. S. Government must continue until the 
RO is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  After all available records received 
pursuant to the development requested in 
paragraph 1 have been associated with the 
claims file, the RO should return the 
claims file to the VA physician who 
conducted the April 2000 neurological 
examination.  After a comprehensive 
review of the claims file; to 
specifically include his examination 
report, the May 2000 EMG report, and a 
note from Dr. Walter J. M. Pedersen, Jr., 
dated on October 24, 1994; the physician 
should render opinions on the following 
questions:

a.  Is it at least as likely as not 
that any demonstrated arthritis of 
the feet and knees is the result of, 
or was chronically aggravated by, 
the incidents of cold weather 
exposure (to include frostbite) 
experienced during active service?  
The examiner should specifically 
comment on why he agrees or 
disagrees with the opinion provided 
by Dr. Pedersen on October 24, 1994.

b.  Is it at least as likely as not 
that any demonstrated lower 
extremity neuropathy is the result 
of, or was chronically aggravated 
by, the incidents of cold weather 
exposure (to include frostbite) 
experienced during active service?

The complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.

If the April 2000 VA examiner is 
unavailable, the veteran should undergo 
further examination to obtain the 
requested opinions.  Such an examination 
should comport with the instructions 
noted below, and the examiner should 
offer opinions on the questions posed 
above.

The veteran should be afforded the 
appropriate VA examination to 
determine the current nature and 
etiology of any demonstrated 
arthritis of the feet/knees and/or 
lower extremity neuropathy.  All 
indicated testing should be 
performed and the claims folder 
should be made available to the 
examiner for review.  Based on 
his/her review of the case, the 
examiner is requested to express 
opinions on the questions posed in 
the above paragraphs.  A complete 
rationale for all opinions expressed 
must be provided.  The examination 
report should be typed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO should again 
review the veteran's claim of entitlement 
to service connection for residuals of 
frostbite/cold injury residuals, to 
include arthritis of the feet/knees and 
lower extremity neuropathy.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


